      Case 8:20-bk-06484-CPM      Doc 38-2   Filed 07/08/21   Page 1 of 4




June 22, 2021

                              MS1710
Jonathan Charles Schellhorn
323 Benson Street
Valrico FL 33594-
                                                         Loan Number: 1446525410

Property Address: 12723 Ivory Stone Loop
                  Fort Myers FL 33913
Dear Jonathan Charles Schellhorn :
Thank you for contacting us about your mortgage. Based on a careful review
of the information you provided, we are offering you an opportunity to
pursue a short sale.
About a Short Sale
A short sale is the sale of your property for less than the balance
remaining on your mortgage loan. With a short sale, we will release our
mortgage lien on your property once we receive the proceeds from the sale of
the property, even though the proceeds are less than the loan balance you
owe. If you are able to close a short sale on terms that have been approved
by us, including any required contribution, benefits to you may include
avoiding foreclosure, eliminating/reducing your mortgage debt, and receiving
a waiver of deficiency. Settling a debt for less than the balance owed may
have tax consequences and we may file a 1099C form. We cannot provide you
with tax advice. If you have any questions, we encourage you to consult a
tax adviser of your choosing.
Additionally this transaction will be reported to the credit bureau as
"Settled in full for less than total payoff."
To Accept This Offer and Suspend Foreclosure
You must contact us at 1-866-397-5370 or in writing at Attention: MS
LMP1710, 1 Corporate Drive, Suite 360, Lake Zurich, IL 60047-8945 by no
later than 07-06-21 to indicate your intent to accept this offer to pursue a
short sale. If you contact us by 07-06-21 to indicate your intent to accept
this offer to pursue a short sale, we will not refer your loan to
foreclosure, or if your loan has been referred to foreclosure, we will
suspend the next legal action in the foreclosure proceedings.
Your Short Sale Approval Terms and Closing Instructions are included with
this notice. Please read the documents carefully and return one fully
executed copy of the Short Sale Approval Terms to us by 07-06-21 at
Attention: MS LMP1710, 1 Corporate Drive, Suite 360, Lake Zurich, IL
60047-8945. You must also forward a copy of the Short Sale Approval Terms
and Closing Instructions to the settlement agent prior to the scheduled
closing date so it may follow the terms and instructions provided.
                                                                   QL798/LFE
      Case 8:20-bk-06484-CPM   Doc 38-2   Filed 07/08/21   Page 2 of 4




Page 2 of 4               June 22, 2021         Loan Number: 1446525410
RESPA NOTICES OF ERROR AND REQUESTS FOR INFORMATION:
RESPA Notices of Error and Requests for Information should NOT be
forwarded using the contact information for Submission of Loss Mitigation
Application and Related Documents.
RESPA Notices of Error and Requests for Information must be sent only to
the address indicated directly below, including the specific Attention line
noted:

                Attention: Mail Stop NOE1290
                1 Corporate Drive, Suite 360
                Lake Zurich, IL 60047-8945
If you have any questions, please call us at 1-866-397-5370.
Sincerely,


Lou Ferrante
Short Sale Specialist                                           QL798/LFE
      Case 8:20-bk-06484-CPM   Doc 38-2   Filed 07/08/21   Page 3 of 4




Page 3 of 4               June 22, 2021           Loan Number: 1446525410
                         SHORT SALE APPROVAL TERMS

The Short Sale Approval Terms below are binding as of the date of this
notice. Any alterations to these terms must be in writing and approved prior
to the closing of the title. Return one fully executed copy of this document
to us no later than 07-06-21 at Attention: MS LMP1710, 1 Corporate Drive,
Suite 360, Lake Zurich, IL 60047-8945. You must also forward one copy of the
approval terms to the settlement agent prior to the scheduled closing date.
Scheduled Closing Date on or before: 08-15-2021
SALE PRICE:                   $ 310,000.00
CLOSING COSTS:                $ 18,454.87
BROKER COMMISSION:            $ 18,600.00
JUNIOR LIEN ALLOWANCE:        $ N/A
NET SALE PROCEEDS:            $ 265,715.80
PAYOFF AMOUNT:                $ 265,715.80
RESIDUAL BALANCE:             $ N/A
CASH CONTRIBUTION:            $ 0.00
NOTE CONTRIBUTION:            $ 0.00
You agree to waive any right to escrow funds and right to any refunds from
prepaid expenses. You will not receive any funds or commissions from the
sale of the mortgaged property. Any cash contribution must be paid with a
cashier's check. If you are required to sign a Note for the Residual Balance
as part of this transaction, failure to execute the Note constitutes a
breach of this agreement and as such, will nullify the Short Sale.
If you are eligible to receive a relocation incentive from the investor or
another acceptable source, any relocation incentive payment received must be
reflected on the Settlement Statement. Fees paid to a third party to
negotiate the short sale (commonly referred to as short sale negotiation
fees or short sale processing fees) must not be deducted from the sales
proceeds or charged to you.
ACCEPTED:


X___________________________________________________ DATE__________________


X___________________________________________________ DATE__________________
                                                                QL798/LFE
      Case 8:20-bk-06484-CPM   Doc 38-2   Filed 07/08/21   Page 4 of 4




Page 4 of 4               June 22, 2021           Loan Number: 1446525410
                           Closing Instructions

 1. Neither the buyer nor seller can receive any funds or commissions from
    the sale of the mortgaged property.
 2. Any relocation incentive payment received by the seller from the
    investor or other acceptable source must be reflected on the Settlement
    Statement.
 3. Fees paid to a third party to negotiate the short sale with the servicer
    (commonly referred to as short sale negotiation fees or short sale
    processing fees) must not be deducted from the sales proceeds or charged
    to the seller.
 4. The deed conveying the property to the buyer must include the following
    provision:
         "Grantee herein is prohibited from conveying captioned property for
         any sales price for a period of 30 days from the date of this deed.
         After this 30 day period, Grantee is further prohibited from
         conveying the property for a sale price greater than
         $ 372,000.00 until 90 days from the date of this deed. These
         restrictions shall run with the land are not personal to the
         Grantee."
         Please Note: If you believe the above-referenced provision is not
         appropriate for this short sale a Letter of Explanation must be
         faxed to: Attention: Loss Mitigation Liquidation Team at
         1-847-574-8158 within seven (7) days from the date of this letter.
         The Letter of Explanation will be forwarded to the investor for a
         final determination on the inclusion of the provision.
 5. The closing is not to be completed unless all the terms and instructions
    provided are complied with.
 6. Any changes to the original contract of sale must be in writing, signed
    by all parties, and submitted promptly to us prior to the scheduled
    closing date.
 7. The Settlement Statement must be forwarded to us within 48 hours before
    the scheduled closing date for approval. The Settlement Statement should
    be faxed to: Attention: Loss Mitigation Liquidation Team,
    1-847-574-8158.
 8. After the closing, the Sale Proceeds, final signed Settlement Statement,
    Executed Short Sale Affidavit, Copy of Executed Deed, and any other
    pertinent paper work such as, any required Executed Note or Seller's
    Cash Contribution, must be sent via overnight mail or similar carrier
    service to: Attention: MS LMP1710, 1 Corporate Drive, Suite 360, Lake
    Zurich, IL 60047-8945 the same day as the closing.
 9. Any applicable real estate broker commission must not exceed 6% of the
    sales price of the property.
                                                                QL798/LFE
